       2:15-cr-20034-JES-DGB # 88        Page 1 of 3                                         E-FILED
                                                           Wednesday, 15 January, 2020 05:09:10 PM
                                                                      Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )      No.    15-20034
                                         )
JEREMY SEGGEBRUCH,                       )
                                         )
      Defendant.                         )



                   CIRCUIT RULE 3(C) DOCKETING STATEMENT
                      AND JURISDICTIONAL DESIGNATION

      Now comes the Defendant, JEREMY SEGGEBRUCH, by his undersigned

attorney, and pursuant to Circuit Rule 3(c), submits the following jurisdictional

statement:

      1.     The jurisdiction of the United States District Court for the Central District

             of Illinois is founded upon Title 18 U.S.C. § 3231.

      2.     The jurisdiction of the Unites States Court of Appeals for the Seventh

             Circuit is founded upon Title 28 U.S.C. § 1291 and Title 18 U.S.C. § 3742

             and is based on the following particulars.

      i.     Date of entry of judgment sought to be reviewed: judgment order entered

             January 15, 2020, adjudicating defendant guilty of Probation Violation 1,

             Opening a Line of Credit Without Approval; 2, Handling of Cash Without

             Approval; 3, Participation in a Federal Crop Insurance Program while
2:15-cr-20034-JES-DGB # 88         Page 2 of 3



       Disqualified; 4, Receiving Monetary Benefits from a USDA Program while

       Disqualified; 5, Law Violation: Violation of Order of Protection; 6, Failure

       to Notify within 72 hours of having Police Contact, and committing

       defendant to the custody of the Bureau of Prisons for a term 364 days.

ii.    Filing date of motion for new trial: N/A;

iii.   Disposition of motion and date of entry: N/A

iv.    Filing date of notice of appeal: January 15, 2020

                                   Respectfully submitted,

                                   JEREMY SEGGEBRUCH,
                                    Defendant

                                   /s/Karl W. Bryning
                                   Assistant Federal Public Defender
                                   401 Main Street, Suite 1500
                                   Peoria, Illinois 61602
                                   Phone: (309) 671-7891
                                   FAX: (309) 671-7898
                                   Email: karl_bryning@fd.org
       2:15-cr-20034-JES-DGB # 88         Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following:

Mr. Eugene L. Miller
Office of the United States Attorney
201 South Vine
Urbana, IL 61802

                                          /s/Karl W. Bryning
                                          Assistant Federal Public Defender
                                          401 Main Street, Suite 1500
                                          Peoria, Illinois 61602
                                          Phone: (309) 671-7891
                                          FAX: (309) 671-7898
                                          Email: karl_bryning@fd.org
